


110 HRES 801 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 801
		In the House of Representatives, U.
		  S.,
		
			November 7, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3688) to implement the United States-Peru Trade Promotion
		  Agreement.
	
	
		That upon the adoption of this resolution
			 it shall be in order to consider in the House the bill (H.R. 3688) to implement
			 the United States-Peru Trade Promotion Agreement. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The bill shall be considered as read. All points of order against
			 provisions of the bill are waived. The bill shall be debatable for three hours,
			 with 45 minutes in favor of the bill controlled by Representative Rangel of New
			 York or his designee, 45 minutes in favor of the bill controlled by
			 Representative McCrery of Louisiana or his designee, 45 minutes in opposition
			 to the bill controlled by Representative Michaud of Maine or his designee, and
			 45 minutes in opposition to the bill controlled by the Minority Leader or his
			 designee. Pursuant to section 151(f)(2) of the Trade Act of 1974, the previous
			 question shall be considered as ordered on the bill to final passage without
			 intervening motion.
		2.During consideration of H.R. 3688
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
